IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-30,410-04




EX PARTE DON ANTHONY BONNER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. C-432-010160-1269186-A IN THE 432ND DISTRICT COURT
FROM TARRANT COUNTY




            Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of unlawful
possession of a firearm by a felon and sentenced to forty-two years’ imprisonment.  The Second
Court of Appeals affirmed his conviction.  Bonner v. State, No. 02-12-00534-CR (Tex. App. – Fort
Worth, December 27, 2013).  
            Applicant contends that he was denied the opportunity to petition this Court for discretionary
review, because communications between appellate counsel and Applicant regarding the filing of
a petition on Applicant’s behalf were delayed until too late to timely file the petition for discretionary
review.   
            Appellate counsel filed this application on Applicant’s behalf.  Appellate counsel states that
although he timely notified Applicant of the disposition of his appeal and apparently offered to file
a PDR on Applicant’s behalf, the response letter from Applicant confirming that he wanted appellate
counsel to file the PDR was not received by appellate counsel until after the filing deadline.  The trial
court has entered findings of fact and conclusions of law recommending that relief be granted.  See
Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).
            We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Second Court of Appeals in Cause No. 02-12-00534-CR that affirmed his conviction in Cause No. 1269186D from the 432nd District Court of Tarrant
County.  Applicant shall file his petition for discretionary review with this Court within 30 days of
the date on which this Court’s mandate issues.
 
Delivered: May 14, 2014
Do not publish